Citation Nr: 1450406	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUE

Entitlement to an initial rating for the service-connected coronary artery disease with a history of stent placement in excess of 10 percent.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the RO that granted service connection for coronary artery disease with a history of stent placement, with an initial evaluation of 10 percent and an effective date of April 10, 2006.

In March 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  



FINDING OF FACT

The service-connected coronary artery disease with a history of stent placement  is shown to be manifested by the required continuous use of medication.



CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating in excess of 10 percent for the service-connected coronary artery disease with a history of stent placement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104 including Diagnostic Code 7005 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment and post service treatment records identified by the Veteran.  In addition, the Veteran was afforded a VA examination in May 2011.  

This examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided rationale for the conclusion given.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

In March 2014, the Board remanded the Veteran's appeal to provide him with a VA examination to determine the current severity of his coronary artery disease with a history of stent placement.  

In April 2014, the Veteran cancelled his VA examination, and in May 2014 he did not respond to the AOJ's request to schedule another examination.  In June 2014, the AOJ verified that the letters were sent to the Veteran's correct address.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds the AOJ substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher evaluation for coronary artery disease with a history of stent placement is thus ready to be considered on the merits.


General Rating Principles

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed, the disability has not significantly changed and will result in a uniform rating for the entire appeal period.  

If two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran is currently assigned a 10 percent disability rating for coronary artery disease pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which contemplates a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Based on the evidence presented, the Board finds against the claim.  A review of the record discloses that the Veteran's symptoms during this time frame are more characteristic of a disability picture that is contemplated by the 10 percent rating criteria rather than contemplated by a 30 percent rating or higher under Diagnostic Code 7005.  38 C.F.R. § 4.104.

In this regard, the Veteran underwent a VA examination in May 2011.  The examiner reported that the Veteran underwent cardiac stenting in April 2006.  He had a negative history for myocardial infarction or congestive heart failure.  The VA examiner did not perform an exercise test, because the Veteran denied having dyspnea, fatigue, angina, dizziness, or syncope with physical activity. 

The VA examiner opined that the Veteran was very physically fit and liked to jog.  The Veteran stated that he had daily chest pain and that his doctor told him it might be gastroesophageal reflux disease (GERD).  There were no changes in the Veteran's electrocardiogram (EKG) since his stenting in 2006.  

On April 7, 2006, the Veteran was admitted to the VA Medical Center (VAMC) because he had a stress test that was positive for ischemia of the heart and was having active chest pain.  He underwent cardiac catheterization that showed severe coronary artery disease that needed intervention.  His ejection fraction was less than 40 percent.  He received a stent and was placed on medication to improve his condition.  He was discharged on April 8, 2006 with an ejection fraction greater than 55 percent.

In May 2006 the Veteran was admitted to the emergency room for mild chest pain.  He underwent a cardiac stress test that was negative.  The Veteran did not associate his chest pain with physical exertion, but indicated that the sometimes the pain woke him up at night.  The Veteran was given Maalox and Zantac.  The pain resolved.  The treating physician concluded that the chest pain was most likely the result of GERD.

In August 2006, the Veteran was underwent a coronary angiography.  The Veteran reported discomfort following his April 2006 stent insertion.  He exhibited an ejection fraction of 65 percent.  During his cardiac stress test, he was able to exercise for 15 minutes and nuclear imaging did not show evidence of ischemia.

In November 2008, the Veteran was evaluated again after reporting chest pain.  He was able to perform exercise at 14.3 METS and had an ejection fraction of 58 percent.  His cardiac enzymes were negative, and he displayed no significant symptoms of ischemia.  The Veteran was also evaluated in January 2010.  He was able to perform exercise at 15.3 METS and had an ejection fraction of 61 percent.  

The Veteran has submitted a Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) from his doctor dated in December 2010.  The DBQ shows that the Veteran's ejection fraction was 61 percent during testing in January 2010.  The DBQ indicates that the veteran had no ventricular hypertrophy.  There was no stress test data included in the DBQ.  The doctor did not indicate that the Veteran had dyspnea, fatigue, angina, dizziness, or syncope after or during exercise. 

In reviewing all the evidence of record, the Board finds that a rating higher than 10 percent is not assignable for any of the period of the appeal.  A higher evaluation is not warranted as the Veteran's coronary artery disease is not manifested by a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Board acknowledges the Veteran's lay assertions in support of his claim.  The Veteran is competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has provided no written statements or reports from a private or VA clinician that suggest he has had a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray for the appeal period.  

His report (VA Form 9) that he had an ejection fraction of less than 40 percent on April 6, 2006 is not probative, because it is before the effective date of his grant of service connection.  

The weight of the evidence demonstrates that the Veteran's coronary artery disease with a history of stent placement has been productive of a disability picture that does not meet the criteria for a rating in excess of 10 percent based on the use of continuous medication.  

Throughout the appeal period, the Veteran has been able to perform more than 7 METs of exercise and has not had dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation.


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, the rating criteria reasonably describe and assess the Veteran's disability level and symptomatology.  The rating schedule fully contemplates all symptomatology and treatment associated with the Veteran's coronary artery disease with history of stent placement.  

Significantly, there is no indication or argument that the applicable criteria are otherwise inadequate to rate the disability.   

Moreover, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.   

However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Finally, the evidence does not reflect that the Veteran's coronary artery disease with a history of stent placement causes unemployability.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, the preponderance of the evidence is against any higher rating for coronary artery disease with a history of stent placement.  The benefit- of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.



ORDER

An increased rating in excess of 10 percent for the service-connected coronary artery disease with a history of stent placement is denied.




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals



Department of Veterans Affairs


